DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Specification

The amended abstract was received on 20 December 2021.  This abstract is acceptable.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first configuration channel detection module…configured to…detect…and control…”, “second configuration channel detection module…configured to…detect…and control…”, “display signal processing module configured to receive and process…and generate…”, and “USB signal processing module configured to receive and process…and generate…” in Claim 1; “display signal digital processing module configured to process…and generate…” in Claim 3; “display signal processing module configured to receive and process…and generate…”, “USB signal processing module configured to receive and process…and generate…”, “first configuration channel detection module…configured to…detect…and control…”, “second configuration channel detection module…configured to…detect…and 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 2017/0364465 to Tsukamoto et al. (“Tsukamoto”), knowledge commonly known in the art as evidenced by US Patent Application Publication Number 2005/0198601 to Kuang et al. (“Kuang”) and admitted by Applicant to be prior art, US Patent Application Publication Number 2018/0060270 to Schnell et al. (“Schnell”).

In reference to Claim 1, Tsukamoto discloses an image processing device (See Figure 9 Number 200, Figure 11 Number 600, and Paragraphs 19-20 and 59), comprising: a first interface port for connecting a first input signal group (See Figure 11 Number 601 and Paragraph 66); a second interface port for connecting a second input signal group (See Figure 11 Number 603 and Paragraph 66); a first upstream facing port (UFP) physical layer module coupled to the first interface port through a plurality of first high-speed signal channels (See Figure 11 Number 601 and Paragraph 66 [an upstream facing USB-C interface necessarily includes a UFP PHY]); and control the first UFP physical layer module to output the first input signal group (See Paragraph 66); a second upstream facing port (UFP) physical layer module coupled to the second interface port through a plurality of second high-speed signal channels (See Figure 11 Number 603 and Paragraph 66 [an upstream facing USB-C interface necessarily includes a UFP PHY]); and control the second UFP physical layer module to output the second input signal group (See Paragraph 66); a display signal processing module configured to receive and process a plurality of display signals from the first UFP physical layer module and the second UFP physical layer module, and generate a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Tsukamoto as a well-known SoC, and with the configuration channel detection modules and PHY signal type configuration of Schnell, resulting in the invention of Claim 1, in order to yield the predictable result of providing lower system cost, lower power consumption, and higher operating speeds (See Paragraph 4 of Kuang); and to automatically configure the USB-C port to which an external device is coupled, thus relieving the user of the burden of determining the port configuration (See Paragraph 15 of Schnell).

In reference to Claim 2, Tsukamoto, knowledge commonly known in the art, and Schnell disclose the limitations as applied to Claim 1 above.  Tsukamoto further discloses that the first UFP physical layer module is configured to convert the first input signal group into digital signals, and the second UFP physical layer module is configured to convert the second input signal group into digital signals, so as to output the digitized display signals and the digitized USB signals, respectively (See Paragraphs 57-58 and 65-66).  Schnell further discloses that the first UFP physical layer module is configured to convert the first input signal group into digital signals, and the second UFP physical layer module is configured to convert the second input signal group into digital signals, so as to output the digitized display signals and the digitized USB signals, respectively (See Paragraphs 19 and 21-22).

In reference to Claim 3, Tsukamoto, knowledge commonly known in the art, and Schnell disclose the limitations as applied to Claim 2 above.  Tsukamoto further discloses that the image signal output port includes a first image signal output interface and a second image signal output interface (See Figure 9 ‘ML0+/-‘ – ‘ML3+/-‘), and the display signal processing module further includes: a display signal digital processing module configured to process the digitized display signals of the first UFP physical layer module and the second UFP physical layer module, and generate the plurality of processed image signals (See Paragraphs 56-57); a first physical layer module configured to convert the processed image signals corresponding to the first input signal group into first format image signals according to an interface type of the first image signal output interface and transmit the first format image signals to the first image signal output interface (See Paragraphs 56-57 [a DisplayPort interface necessarily includes a PHY to convert signals into the DP format]); and a second physical layer module configured to convert the processed image signals corresponding to the second input signal group into second format image signals according to an interface type of the second image signal output interface and transmit the second format image signals to the first image signal output interface (See Paragraphs 56-57 [a DisplayPort interface necessarily includes a PHY to convert signals into the DP format]).

In reference to Claim 6, Tsukamoto, knowledge commonly known in the art, and Schnell disclose the limitations as applied to Claim 2 above.  Tsukamoto further discloses that the first interface port and the second interface port are USB Type-C 

In reference to Claim 7, Tsukamoto discloses an image processing device (See Figure 9 Number 200, Figure 11 Number 600, and Paragraphs 19-20 and 59), comprising: an image signal input port configured to receive a plurality of input display signals (See Figure 11 Number 207a and Paragraphs 22, 57, and 66-67); a USB signal input port configured to receive a plurality of input USB signals (See Figure 11 Number 203a and Paragraphs 22, 57, and 66-67); a display signal processing module configured to receive and process the input display signals from the image signal input port, and generate a plurality of processed image signals (See Figure 11 Numbers 207a and 605 and Paragraphs 66-67); a USB signal processing module configured to receive and process the plurality of input USB signals from the USB signal input port, and generate a plurality of processed USB signals (See Figure 11 Numbers 253 and 605 and Paragraphs 66-67); a first interface port configured to transmit with a first device 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Tsukamoto as a well-known SoC, and with 

In reference to Claim 8, Tsukamoto, knowledge commonly known in the art, and Schnell disclose the limitations as applied to Claim 7 above.  Tsukamoto further discloses that the first UFP physical layer module is configured to convert the plurality of first image signals and the plurality of first USB signals into analog signals, and the second UFP physical layer module is configured to convert the second image signals and the second USB signals into analog signals, thereby outputting the analogized first display signals and the first USB signals to the first interface port, and outputting the analogized second display signals and the second USB signals to the second interface port (See Paragraphs 57-58 and 65-66).  Schnell further discloses that the first UFP physical layer module is configured to convert the plurality of first image signals and the plurality of first USB signals into analog signals, and the second UFP physical layer module is configured to convert the second image signals and the second USB signals into analog signals, thereby outputting the analogized first display signals and the first USB signals to the first interface port, and outputting the analogized second display signals and the second USB signals to the second interface port (See Paragraphs 19 and 21-22).

In reference to Claim 9, Tsukamoto, knowledge commonly known in the art, and Schnell disclose the limitations as applied to Claim 8 above.  Tsukamoto further discloses that the image signal input port includes a first image signal receiving interface and a second image signal receiving interface (See Figure 9 ‘ML0+/-‘ – ‘ML3+/-‘), and the display signal processing module further includes: a first physical layer module configured to convert the first input display signals into a plurality of first format image signals according to the interface type of the first interface port  (See Paragraphs 56-57 [a DisplayPort interface necessarily includes a PHY to convert signals to and from the DP format]); a second physical layer module configured to convert the second input display signals into a plurality of second format image signals according to the interface type of the second interface port (See Paragraphs 56-57 [a DisplayPort interface necessarily includes a PHY to convert signals into the DP format]); and a display signal digital processing module configured to process the plurality of first format image signals and the plurality of second format image signals and generate the plurality of processed image signals (See Paragraphs 56-57).

In reference to Claim 10, Tsukamoto, knowledge commonly known in the art, and Schnell disclose the limitations as applied to Claim 8 above.  Tsukamoto further discloses that the USB signal input port further includes a first USB signal input interface (See Figure 11 Number 203a) and a second USB signal input interface (See Figure 11 Number 205a) for respectively receiving a plurality of first input USB signal and a plurality of second input USB signals of the plurality of input USB signals (See 

In reference to Claim 12, Tsukamoto, knowledge commonly known in the art, and Schnell disclose the limitations as applied to Claim 7 above.  Tsukamoto further discloses that the first interface port and the second interface port are USB Type-C interface ports, and the first output signal group and the second output signal group respectively include a signal group selected from a group consisting of a pair of USB signals, a pair of DisplayPort (DP) signals along with a pair of USB signals, and two pairs of DisplayPort (DP) signals (See Figure 9 Numbers 601 and 603 and Paragraphs 22, 57, and 66-67).  Schnell further discloses that the first interface port and the second interface port are USB Type-C interface ports, and the first output signal group and the second output signal group respectively include a signal group selected from a group .

Claim(s) 4-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto, knowledge commonly known in the art, and Schnell as applied to Claims 2 and 10 above, and further in view of knowledge commonly known in the art as evidenced by Electronic Design article “Up Close And Personal With High-Speed Crosspoint Switches” (“Electronic Design”) and admitted by Applicant to be prior art, and US Patent Application Publication Number 2019/0108148 to Paganini et al (“Paganini”).

In reference to Claim 4, Tsukamoto, knowledge commonly known in the art, and Schnell disclose the limitations as applied to Claim 3 above.  Tsukamoto further discloses that the USB signal processing module includes a USB signal processing chip, which includes: crossbar switch configured to receive the USB signals corresponding to the first input signal group from a first input terminal thereof, receive the USB signals corresponding to the second input signal group from a second input terminal thereof, and configured to selectively output one of the USB signals corresponding to one of the first input signal group and the second input signal group (See Figure 11 Number 605); a crossbar switch configured to receive the USB signals corresponding to the first input signal group from the first input terminal thereof, receive the USB signals corresponding to the second input signal group from the second input 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Tsukamoto, knowledge commonly known in the art, and Schnell using the well-known crossbar switch constructed of multiplexers, and using the USB retimers of Paganini, resulting in the invention of Claim 4, because the simple substitution of the well-known multiplexer based crossbar switch as the crossbar switch of Tsukamoto and Schnell would have yielded the predictable result of implementing the crossbar switch in a manner that is simple, has zero DC offset, low static power dissipation, and low cost (See Page 3 Paragraph 2 of Electronic Design); and to yield the predictable result of avoiding high-speed signal quality degradation of the USB signals (See Paragraph 19 of Paganini).

In reference to Claim 5, Tsukamoto, knowledge commonly known in the art, Schnell, and Paganini disclose the limitations as applied to Claim 4 above.  Tsukamoto further discloses that the USB signal output port further includes a first USB signal output interface (See Figure 11 Number 203a) and a second USB signal output interface  (See Figure 11 Number 205a), and the USB signal processing module further includes: a first downstream facing port (DFP) physical layer module configured to receive the USB signals from the first retimer and convert the USB signals to analog signals for outputting to the first USB signal output interface (See Figures 9 and 11 Number 203a and Paragraphs 56-57 [a downstream USB interface necessarily includes a DFP PHY to convert signals to and from the USB format]); and a second downstream facing port (DFP) physical layer module configured to receive the USB signals from the second retimer and convert the USB signals to analog signals for outputting to the second USB signal output interface (See Figures 9 and 11 Number 205a and Paragraphs 56-57 [a downstream USB interface necessarily includes a DFP PHY to convert signals to and from the USB format]).

In reference to Claim 11 Tsukamoto, knowledge commonly known in the art, and Schnell disclose the limitations as applied to Claim 10 above.  Tsukamoto further discloses that the USB signal processing chip includes: a crossbar switch configured to receive the first input USB signals from an input terminal thereof, and configured to selectively output the first input USB signals to a first output terminal or a second output terminal of the crossbar switch (See Figure 11 Number 605); and a second crossbar switch configured to receive the second input USB signals from an input terminal 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Tsukamoto, knowledge commonly known in the art, and Schnell using the well-known crossbar switch constructed of multiplexers, and using the USB retimers of Paganini, resulting in the invention of Claim 11, because the simple substitution of the well-known multiplexer based crossbar switch as the crossbar switch of Tsukamoto and Schnell would have yielded the predictable result of implementing the crossbar switch in a manner that is simple, has zero DC offset, low static power dissipation, and low cost (See Page 3 Paragraph 2 of Electronic Design); and to yield the predictable result of avoiding high-speed signal quality degradation of the USB signals (See Paragraph 19 of Paganini).

Response to Arguments

Applicant's arguments filed 20 December 2021 have been fully considered but they are not persuasive.

Official Notice was taken in the previous Office Action.  To adequately traverse such a finding, an Applicant must specifically point out the supposed errors in the Examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.  If the Applicant does not traverse the Examiner’s assertion of Official Notice, the common knowledge or well-known in the art 

Applicant has argued that Tsukamoto, knowledge commonly known in the art as evidenced by Kuang, and Schnell do not disclose the newly added limitations of determining a signal type of each of the first and second input signal groups from three signal combinations, wherein a first signal combination of the three signal combinations defines two pairs of DisplayPort (DP) signals and two pairs of USB signals, a second signal combination of the three signal combinations defines four pairs of DP signals, and a third signal combination of the three signal combinations defines two pairs of USB signals (See Pages 11-13).  In response, the Examiner notes that Tsukamoto discloses that the each of the first and second input signal groups are a USB 3.1 Type-C interface (See Paragraphs 24 and 65) that can be configured with multiple signal combinations, including a first signal combination of two pairs of DisplayPort (DP) signals and two pairs of USB signals (See Figures 6A and 6B and Paragraphs 50-51 and 56-57), a second signal combination of the three signal combinations defines four pairs of DP signals (See Figures 7A and 7B and Paragraphs 50, 52, and 56-57), and a third signal combination of the three signal combinations defines two pairs of USB signals (See Figures 5A and 5B and Paragraphs 50-51 and 56-57).  Likewise, Schnell discloses that each of the first and second input signal groups are a USB 3.1 Type-C interface (See Paragraph 26), and determining the signal types of the first and second input signal groups from three signal combinations, wherein a first signal combination of the three .

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186